
	

114 SRES 62 ATS: Designating the week beginning on February 8, 2015, as ‘‘National Tribal Colleges and Universities Week’’.
U.S. Senate
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 62
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2015
			Ms. Heitkamp (for herself, Mr. Thune, Ms. Baldwin, Mr. Barrasso, Mr. Daines, Mr. Franken, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Ms. Klobuchar, Mr. Lankford, Mr. Moran, Mrs. Murray, Mr. Peters, Ms. Stabenow, Mr. Tester, and Mr. Udall) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning on February 8, 2015, as ‘‘National Tribal Colleges and Universities
			 Week’’.
	
	
 Whereas there are 37 tribal colleges and universities operating on more than 75 campuses in 16 States;Whereas tribal colleges and universities are tribally or federally chartered institutions of higher education and therefore have a unique relationship with the Federal Government;Whereas tribal colleges and universities serve students from more than 250 federally recognized Indian tribes;Whereas tribal colleges and universities offer students access to knowledge and skills grounded in cultural traditions and values, including indigenous languages, which enhance Indian communities and enrich the United States as a whole;Whereas tribal colleges and universities provide access to high quality postsecondary education opportunities for American Indians, Alaska Natives, and other individuals living in some of the most isolated and economically depressed areas in the United States;Whereas tribal colleges and universities are accredited institutions of higher education that effectively prepare students to succeed in their academic pursuits and in a global and highly competitive workforce;Whereas tribal colleges and universities have open enrollment policies, and approximately 20 percent of the students at tribal colleges and universities are non-Indian; andWhereas the collective mission and considerable achievements of tribal colleges and universities deserve national recognition: Now, therefore, be it
		
	
 That the Senate— (1)designates the week beginning on February 8, 2015, as National Tribal Colleges and Universities Week; and(2)calls on the people of the United States and interested groups to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for tribal colleges and universities.
			
